NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 2 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “determining, by a computing device, a context of the computing device has changed from a first context associated with a first application running on the computing device to a second context associated with a second application running on the computing device; receiving, by the computing device, a first input from a user, the first input indicating selection of an option to accept a spoken input by the user; based on the first input from the user and the context of the computing device changing from the first context to the second context, selecting, by the computing device, a subset of terms from a group of terms; receiving, by the computing device, audio data corresponding to an utterance of a second input spoken by the user; and providing, by the computing device, an output based on the second input from the user and the subset of terms from the group of terms.”
Regarding claim 9, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “determining, by a computing device, a context of the computing device has changed from a first context associated with a first application running on the computing device to a second context associated with a second application running on the computing device; receiving, by the computing device, a first input from a user, the first input indicating selection of an option to accept a spoken input by the user; based on the first input from the user and the context of the computing device changing from the first context to the second context, selecting, by the computing device, a subset of terms from a group of terms; receiving, by the computing device, audio data corresponding to an utterance of a second input spoken by the user; and providing, by the computing device, an output based on the second input from the user and the subset of terms from the group of terms.”
Regarding claim 16 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “determining, by a computing device, a context of the computing device has changed from a first context associated with a first application running on the computing device to a second context associated with a second application running on the computing device; receiving, by the computing device, a first input from a user, the first input indicating selection of an option to accept a spoken input by the user; based on the first input from the user and the context of the computing device changing from the first context to the second context, selecting, by the computing device, a subset of terms from a group of terms; receiving, by the computing device, audio data corresponding to an utterance of a second input spoken by the user; and providing, by the computing device, an output based on the second input from the user and the subset of terms from the group of terms.
The closest prior art of:
Roberts et al (US 6999930) provides a voice user interface that uses context of a device (see cols. 10 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655